DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2 filed February 16th 2022 are the subject matter of this Office Action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Terminal Disclaimer
The terminal disclaimer filed on 02/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application 16179576 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
Applicant’s amendments, filed 02/16/2022 are acknowledged. Applicant has amended the transitional phrase in claim 1 from comprising to “consisting essentially of”. In view of Applicant’s amendments, the pending 35 USC 103  rejection of record no longer reads on the instant claims and is withdrawn, it embraces the incorporation of tazarotene to a topical composition comprising halobetasol propionate and the claimed excipients. 
Additionally, the obviousness double patenting rejections of record with U.S. Patents 10,251,895 and 10,426,787 and copending Application 17154591 have been withdrawn as said U.S. Patents and Application 17154591 embrace the combination of tazarotene and the claimed excipients with halobetasol propionate and not a composition consisting essentially of tazarotene and the claimed excipients. 
 Applicant's arguments, filed 02/16/2022 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.  
 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tazorac prescribing information (ALLERGAN, published 12/2013, NPL Entry #12 in IDS of 2/16/2022), Dow (WO2012/087443 published 06/28/2012) and Bershad (WO2000/047211 published 08/17/2000). 
Tazorac prescribing information teaches a tazarotene cream present in 0.05% wt. and 0.1% wt. for the treatment of psoriasis (page 6). Each gram of 0.05% wt. Tazorac cream contains 0.5 mg of tazarotene in a white cream base further containing the inactive ingredients carbomer 1342 (type A), carbomer homopolymer type B, edetate disodium, mineral oil, sorbitan monooleate, benzyl alcohol, sodium thiosulfate, mineral chain triglycerides, sodium hydroxide and purified water (page 6). The disclosed 0.05% wt. tazorac cream was used in a clinical trial to treat patients with psoriasis. As shown in Table 1, said 0.05% wt. tazarotene cream was administered for once a day for at least 12 weeks. Said cream is effective at reducing psoriatic plaques in subjects in need. Additionally, said cream yields the side effect of local irritation/burning in the administered subject (page 1, page 9-10, page 13, Tables 1-2).   
However, Tazorac prescribing information does not specifically teach wherein said tazarotene is formulated with the excipients diethyl sebacate (2.97% wt.) light mineral oil (8.03% wt.), sorbitan monooleate (0.1% wt.), 70% sorbitol solution (10.7% wt.), methyl paraben (0.17% wt.), propyl paraben (0.03% wt.), edetate disodium (0.05%wt.), carbomer copolymer type B (0.4% wt.), carbomer homopolymer type A (0.6% wt.), NaOH at a pH of 5.5. Nor does Tazorac prescribing information teach 
 Dow teaches topical cream formulations for psoriasis treating therapeutic agents with poor aqueous solubility.  Dow teaches that high oil phase topical formulations, systemic absorption of the agent is reduced but the local desirable effects of the agent are maintained, and unwanted systemic side effects are reduced (page 4 line 30 through page 5 line 10). 
Dow teaches a distinct topical formulation for psoriasis-treating agents comprising excipients diethyl sebacate (2.97% wt.) light mineral oil (8.03% wt.), sorbitan monooleate (0.1% wt.), 70% sorbitol solution (10.7% wt.), methyl paraben (0.17% wt.), propyl paraben (0.03% wt.), edetate disodium (0.05%wt.), carbomer copolymer type B (0.4% wt.), carbomer homopolymer type A (0.6% wt.), sodium hydroxide q.s to a pH of 5.5 and purified water q.s (page 20, Formulation 4A).  
  Dow teaches that the present invention provides an equivalent or better efficacy at treating steroid responsive skin diseases compared to that produced by presently available topical formulations, and with potentially reduced local and systemic side effects (page 16 lines 20-25). 
Bershad and coworkers teach topical emulsions consisting of tazarotene for the treatment of psoriasis (claims 1-5). Bershad teaches that tazarotene emulsions comprising 0.05% wt. result in adverse skin side effects (pruritus, erythema) (page 1 line 30 through page 2 line 20). Bershad teaches a short-contact regimen with a tazarotene topical emulsion to overcome the topical side effects above (page 2 lines 15- 30). Tazarotene, in concentrations of 0.025-1% wt. of the composition are embraced in In re Wertheim, 541 F.2d 257, 191 USPG 90 (COPA 1976): In re Woodruff, 919 F.2d 1875, 16 USPQ2d 1934 (Fed. Cir. 1990). In the instant case, the claimed 0.045%.wt. tazarotene lies inside the disclosed 0.025-1% wt. tazarotene range embodied in Bershad above.
Considering tazorac 0.05%wt. tazarotene cream is effective at treating psoriasis when applied once a day in a cream, coupled with the knowledge that said topical formulation yields irritation, said skilled artisan would have found it prima facie obvious to formulate said psoriasis-treating tazarotene in an alternative psoriasis treating topical formulation taught by Dow, arriving at the instantly claimed composition. 
Motivation to formulate said tazarotene in a topical formulation consisting essentially of diethyl sebacate (2.97% wt.) light mineral oil (8.03% wt.), sorbitan monooleate (0.1% wt.), 70% sorbitol solution (10.7% wt.), methyl paraben (0.17% wt.), propyl paraben (0.03% wt.), edetate disodium (0.05%wt.), carbomer copolymer type B (0.4% wt.), carbomer homopolymer type A (0.6% wt.), sodium hydroxide q.s to a pH of 5.5 and purified water q.s logically flows from the fact that said formulation is art-recognized for psoriasis-treating agents and reduces local and systemic side effects. 
Secondly, said artisan would have found it prima facie obvious to adjust the amount of tazarotene in the tazarotene composition of Tazorac and Dow above from 0.05% wt. to 0.045% wt. in view of Bershad. Motivation to reduce the tazarotene concentration in the composition from 0.05% wt. to 0.045% wt. in order to avoid the adverse side effects of pruritus and erythema associated with 0.05% wt. tazarotene 

Double Patenting-Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 28 of copending Application No. 16179576 (reference application; claims of 05/27/2021 and subject matter in the Notice of Appeal filed 12/13/2021). Each of the claims are directed to a composition consisting essentially of 0.045% wt. tazarotene, 2.97% wt. diethyl sebacate, 8.03% wt. light mineral oil, 0.1% wt. sorbitan monooleate, 10.7% wt. sorbitol solution (70%), 0.17% wt. methylparaben, 0.03% wt. propyl paraben, 0.05%wt. edetate disodium dihydrate, 0.4% wt. carbomer 
Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Conclusion
 In view of the rejections set forth above, no claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628


/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628